NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ERIK P. STAATS AND ROBIN D. LASH
2010-1443
(Serial No. 11/503,541)
Appea1 from the United States Patent and Trade1nark
Office, B0ard of Patent Appeals and lnterferenceS.
ON MOTION
ORDER
Erik P. Staats and Robin D. LaSh move for a 42-day
extension of time, until Dece1nber 16, 2010, to Hle their
principal brief,
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated

IN RE STAATS
FoR THE CoURT
N| ly 3 2|[]|] fs/ J an Horbaly
Date J an H0rbaly
cc: Robert A. Hulse, Esq.
S
Raymond T. Chen, Esq.
Clerk
l D
"as2e§§sl.laszar
NOV 03 2010
JAN HORBALY
CLERK